
	

114 S1430 IS: Marine Oil Spill Prevention Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1430
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Nelson (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve the ability of the National Oceanic and Atmospheric Administration, the Coast Guard, and
			 coastal States to sustain healthy ocean and coastal ecosystems by
			 maintaining and sustaining their capabilities relating to oil spill
			 preparedness, prevention, response, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
 This Act may be cited as the Marine Oil Spill Prevention Act.  (b) Table of contents The table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Improving marine oil spill prevention capabilities
					Sec. 101. Coordination between National Oceanic and Atmospheric Administration, Coast Guard, and
			 Department of the Interior on oil spill matters.
					Sec. 102. Strengthening coastal State oil spill planning and response.
					Sec. 103. Moratorium on commercial industrial activity in certain areas of Gulf of Mexico.
					Sec. 104. Coast Guard inspections.
					Sec. 105. Navigational measures for protection of natural resources.
					Sec. 106. Gulf of Mexico Regional Citizens’ Advisory Council.
					Sec. 107. Vessel as responsible party.
					Sec. 108. Transportation and commerce aspects of outer continental shelf lands.
					TITLE II—Improving marine oil spill preparedness
					Sec. 201. Improvements to National Oceanic and Atmospheric Administration oil spill response,
			 containment, and prevention.
					Sec. 202. Coast Guard response plan requirements.
					Sec. 203. Oil spill technology evaluation.
					Sec. 204. Safety management system requirements for mobile offshore drilling units.
					Sec. 205. Gulf of Mexico long-term marine environmental monitoring and research program.
					Sec. 206. Use of oil spill liability trust fund for expenses of National Oceanic and Atmospheric
			 Administration.
					Sec. 207. Notice to States of bulk oil transfers.
					Sec. 208. Coast Guard research and development.
					TITLE III—Improving marine oil spill response capabilities
					Sec. 301. Prompt publication of oil spill information.
					Sec. 302. Coordination of Federal, State, and local activities with respect to oil spill surveys.
				
			
			I
			Improving marine oil spill prevention capabilities
			101.Coordination between National Oceanic and Atmospheric Administration, Coast Guard, and Department
			 of the Interior on oil spill matters
 (a)Outer Continental Shelf Leasing ProgramSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended— (1)in subsection (c)—
 (A)in paragraph (1), by striking from any interested Federal agency, including the Attorney General and inserting from the head of any interested Federal department or agency, including the Secretary of Commerce, the Secretary of the department in which the Coast Guard is operating, and the Attorney General; and
 (B)in paragraph (3), by striking Within nine months after the date of enactment of this section the Secretary shall submit a proposed leasing program to the Congress, the Attorney General, and inserting The Secretary shall submit any proposed leasing program to the Congress, the head of each interested Federal department or agency described in paragraph (1), the Attorney General,;
 (2)in subsection (d)— (A)in paragraph (1), by striking proposed leasing program, in the first sentence and all that follows through the end of the paragraph and inserting
							
 proposed leasing program—(A)the Attorney General, after consultation with the Federal Trade Commission, may submit comments on the anticipated effects of the proposed program on competition;
 (B)the Secretary of Commerce may submit comments on the anticipated effects of the proposed program on the human, marine, and coastal environments, including the likelihood of occurrence and potential severity of spills and chronic pollution;
 (C)the Secretary of the department in which the Coast Guard is operating may submit comments on the adequacy of the response capabilities of the Federal Government for spills and chronic pollution that may occur as a result of the proposed program; and
 (D)any State, local government, or other person may submit comments and recommendations as to any aspect of the proposed program.;
 (B)in paragraph (2), by striking Attorney General and inserting Attorney General, the Secretary of Commerce, the Secretary of the department in which the Coast Guard is operating,; and
 (C)in paragraph (3), by striking or after eighteen months following the date of enactment of this section, whichever first occurs,; (3)in subsection (e), by striking He and inserting The Secretary; and
 (4)in subsection (h)— (A)by striking nonpriviledged and inserting nonprivileged;
 (B)by striking he requests to assist him and inserting the Secretary request to assist the Secretary; and (C)by striking he requests to assist him and inserting the Secretary requests to assist the Secretary.
 (b)Environmental studiesSection 20(f) of the Outer Continental Shelf Lands Act (43 U.S.C. 1346(f)) is amended— (1)by striking In executing his and inserting (1) In general.—In executing the and indenting accordingly; and
 (2)by adding at the end the following:  (2)National Oceanic and Atmospheric Administration (A)In generalIn addition to any other requirement under law, the Secretary, prior to the approval of any program, lease, exploration plan, or development and production plan, shall consult with the Administrator of the National Oceanic and Atmospheric Administration (referred to in this paragraph as the Administrator) on any reasonably foreseeable adverse effects of the proposed action, including oil spills, to ocean and coastal resources.
								(B)Initiation of consultation
 (i)In generalThe Secretary shall consult the Administrator under subparagraph (A) as soon as practicable, but not later than 90 days before the date of approval of the proposed action.
 (ii)Provision of informationWhen consulting the Administrator under subparagraph (A), the Secretary shall provide to the Administrator—
 (I)information describing the nature, location, and duration of the proposed action; and
 (II)a description of all reasonably foreseeable adverse effects to ocean and coastal resources.
										(C)Alternatives
 (i)In generalAt any time prior to the date that is 45 days before the approval of the proposed action, the Administrator may recommend to the Secretary alternatives to any proposed action, including measures that will prevent or minimize reasonably foreseeable adverse effects to ocean and coastal resources.
 (ii)Secretarial actionThe Secretary shall incorporate into the approval for the proposed action any alternative or mitigation measure recommended under clause (i), unless the Secretary—
 (I)determines that the alternative or mitigation measure is not necessary to prevent or minimize reasonably foreseeable adverse effects to marine and coastal resources; and
 (II)notifies the Administrator in writing of the reasons for the determination under subclause (I)..  102. Strengthening coastal State oil spill planning and response The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:
				
					
						320.
						Strengthening coastal State oil spill response and planning
						
							(a)
							Grants to coastal states
 The Secretary may make grants to eligible coastal States—  (1) to revise management programs approved under section 306 and National Estuarine Research Reserves approved under section 315 to identify and implement new enforceable policies and procedures to ensure sufficient response capabilities at the State level to address the environmental, economic, and social impacts of oil spills or other accidents resulting from Outer Continental Shelf energy activities with the potential to affect land or water use or natural resources of the coastal zone; and
							
								(2)
 to review and revise as necessary applicable enforceable policies within approved coastal State management programs affecting coastal energy exploration or development activities, including geological and geophysical activities, to ensure that these policies are consistent with—
								
									(A)
 other emergency response plans and policies developed under Federal or State law to address the impacts and accidents described in paragraph (1); and
								
									(B)
 the new policies and procedures developed under paragraph (1).  (b) Elements In developing new enforceable policies and procedures with grants under subsection (a), an eligible coastal State shall consider—
							
								(1)
 other existing emergency response plans and policies developed under other Federal or State law, to address the impacts and accidents described in paragraph (1), that affect the coastal zone;
							
								(2)
 the identification of critical infrastructure essential to facilitate oil spill or accident response activities;
							
								(3)
 the identification of coordination, logistics and communication networks between Federal and State government agencies, and between State agencies and affected local communities, to ensure the efficient and timely dissemination of data and other information;
							
								(4)
 the inventories of shore locations and infrastructure and equipment necessary to respond to, or monitor environmental impacts of, oil spills or other accidents resulting from Outer Continental Shelf energy activities;
							
								(5)
 the identification and characterization of significant or sensitive marine ecosystems or other areas possessing important conservation, recreational, ecological, historic, economic, or aesthetic values;
							
								(6)
 the inventories and surveys of shore locations and infrastructure capable of supporting alternative energy development;
							
								(7)
 the observing capabilities necessary to assess ocean conditions before, during, and after an oil spill or other adverse incident resulting from Outer Continental Shelf energy activities; and
							
								(8)
 other information or actions as may be necessary to address the environmental, economic, and social impacts of oil spills or other adverse incidents resulting from Outer Continental Shelf energy activities.
							
							(c)
							Guidelines
 Not later than 180 days after the date of enactment of the Marine Oil Spill Prevention Act, the Secretary, after consultation with the coastal States, shall publish guidelines for the application for and use of grants under this section.
						
							(d)
							Participation
 An eligible coastal State shall develop new enforceable policies and procedures under this section in accordance with section 306(d)(1) and amend or modify any new enforceable policies or procedures in accordance with section 306(e).
						
							(e)
							Annual grants
							
								(1)
								In general
 For each of fiscal years 2016 through 2020, the Secretary may make a grant to a coastal State to develop new enforceable policies and procedures under this section.
							
								(2)
								Grant amounts and limit on awards
 The amount of any grant to any 1 coastal State under this section shall not exceed $750,000 for any fiscal year.
							
								(3)
								No State matching contribution required
 A coastal State shall not be required to contribute any portion of the cost of a grant awarded under this section.
							
								(4)
								Transfer of funds
 A coastal State that receives a grant under this section may transfer grant funds to an appropriate agency of the coastal State.
							
								(5)
								Secretarial review and limit on awards
 After an initial grant is made to a coastal State under this section, no subsequent grant may be made to that coastal State under this section unless the Secretary finds that the coastal State is satisfactorily developing revisions to address the impacts and accidents described in subsection (a)(1). No coastal State is eligible to receive grants under this section for more than 2 fiscal years.
							
							(f)
							Applicability
 The requirements of this section shall only apply if appropriations are provided to the Secretary to make grants under this section.
 (g)Rule of constructionNothing in this section may be construed to convey any new authority to any coastal State, or repeal or supersede any existing authority of any coastal State, to regulate the siting, licensing, leasing, or permitting of alternative energy facilities in areas of the Outer Continental Shelf under the administration of the Federal Government. Nothing in this section repeals or supersedes any existing coastal State authority.
						
							(h)
							Assistance by the Secretary
 The Secretary, as authorized under section 310(a) and to the extent practicable, shall make available to coastal States the resources and capabilities of the National Oceanic and Atmospheric Administration to provide technical assistance to the coastal States to prepare revisions to approved management programs to meet the requirements under this section.
						.
 103.Moratorium on commercial industrial activity in certain areas of Gulf of MexicoSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended by striking June 30, 2022 and inserting June 30, 2027.
			104.Coast Guard inspections
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall increase the frequency and comprehensiveness of safety inspections of all United States and foreign-flag tank vessels that enter a United States port or place, including increasing the frequency and comprehensiveness of inspections of vessel age, hull configuration, and past violations of any applicable discharge and safety regulations under United States and international law that may indicate that the class societies inspecting such vessels may be substandard, and other factors relevant to the potential risk of an oil spill.
 (b)Enhanced Verification of Structural ConditionThe Secretary of the department in which the Coast Guard is operating shall adopt, as part of the Secretary's inspection requirements for tank vessels, additional procedures for enhancing the verification of the reported structural condition of such vessels, taking into account the Condition Assessment Scheme adopted by the International Maritime Organization by Resolution 94(46) on April 27, 2001, as amended and consolidated.
				105.Navigational measures for protection of natural resources
				(a)Designation of at-Risk areas
 (1)In generalThe Commandant of the Coast Guard, in consultation the Under Secretary for Oceans and Atmosphere, shall identify areas in waters subject to the jurisdiction of the United States, including the exclusive economic zone (as established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note)), in which routing or other navigational measures are warranted to reduce the risk of oil spills and potential damage to natural resources.
 (2)ConsiderationsIn identifying the areas described in paragraph (1), the Commandant shall give priority consideration to natural resources of particular ecological importance or economic importance, including—
 (A)commercial fisheries; (B)aquaculture facilities;
 (C)marine sanctuaries designated by the Secretary of Commerce under the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.);
 (D)estuaries of national significance designated under section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330);
 (E)critical habitat, as defined in section 3(5) of the Endangered Species Act of 1973 (16 U.S.C. 1532(5));
 (F)estuarine research reserves within the National Estuarine Research Reserve System established by section 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461); and
 (G)national parks and national seashores administered by the National Park Service under the National Park Service Organic Act (16 U.S.C. 1 et seq.).
 (b)Factors consideredIn determining whether navigational measures are warranted for an area identified under subsection (a), the Commandant and the Under Secretary for Oceans and Atmosphere shall consider, at a minimum—
 (1)the frequency of transits of vessels which are required to prepare a response plan under section 311(j) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j));
 (2)the type and quantity of oil transported as cargo or fuel; (3)the expected benefits of routing measures in reducing risks of spills;
 (4)the costs of such measures; (5)the safety implications of such measures; and
 (6)the nature and value of the resources to be protected by such measures. (c)Establishment of routing and other navigational measuresThe Commandant shall establish such routing or other navigational measures for areas identified under subsection (a).
 (d)Establishment of areas To be avoidedTo the extent that the Commandant and the Under Secretary for Oceans and Atmosphere identify areas in which navigational measures are warranted for an area under subsection (a), the Secretary of Commerce and the Under Secretary shall seek to establish such areas through the International Maritime Organization or establish comparable areas pursuant to regulations and in a manner that is consistent with international law.
				(e)Oil shipment data and report
 (1)Data collectionThe Commandant of the Coast Guard, in consultation with the Chief of Engineers, shall analyze data on oil transported as cargo on vessels in the navigable waters of the United States, including information on—
 (A)the quantity and type of oil being transported; (B)the vessels used for such transportation;
 (C)the frequency with which each type of oil is being transported; and (D)the point of origin, transit route, and destination of each such shipment of oil.
						(2)Quarterly report
 (A)Requirement for quarterly reportThe Secretary of Commerce, not less frequently than once each calendar quarter, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the data collected and analyzed under paragraph (1).
 (B)FormatEach report submitted under subparagraph (A) shall be submitted in a format that does not disclose information exempted from disclosure.
						106.Gulf of Mexico Regional Citizens’ Advisory Council
 (a)In generalSubtitle A of title IV of the Oil Pollution Act of 1990 is amended by inserting after section 4118 (33 U.S.C. 1203 note) the following:
					
						4119.Gulf Coast Regional Citizens’ 
Advisory Council
 (a)EstablishmentThere is established a Gulf Coast Regional Citizens’ Advisory Council. (b)MembershipThe Council shall be composed of voting members and nonvoting members, as follows:
 (1)Voting membersEach of the Gulf Coast States shall be represented by 5 members on the Council who shall be residents of, and appointed from and by the following interests in, the State they represent, such that each interest in each State is represented by a voting member:
 (A)Commercial fin fish and shellfish industry organizations, the members of which depend on the marine fisheries resources of the State.
 (B)Recreational fishing industry organizations, the members of which depend on the marine fisheries resources of the State.
 (C)Restaurant, hotel, and tourism industry organizations, the members of which depend upon the beaches, dunes, barrier islands, wetlands, estuaries, bayous, sounds, bays, lagoons, reefs, fish, wildlife, or other coastal resources of the State.
 (D)Marine and coastal conservation organizations, members of which reside in the State. (E)Counties or parishes, and incorporated and unincorporated municipalities of the State.
 (2)Nonvoting membersOne ex officio, nonvoting representative shall be designated by, and represent, each of the following on the Council:
 (A)The Coast Guard. (B)The Environmental Protection Agency.
 (C)The National Oceanic and Atmospheric Administration. (D)The Department of the Interior, Bureau of Safety and Environmental Enforcement.
 (E)The Department of Transportation, Office of Pipeline Safety. (F)The lead maritime environmental and natural resources management and enforcement agency of each of the Gulf Coast States.
 (G)The maritime or shipping industry. (H)The energy industry.
 (3)Geographic balanceVoting and nonvoting members shall be drawn equally from the States represented on the Council. (c)Initial formationNot later than 90 days after the date of enactment of the Marine Oil Spill Prevention Act, the Secretary of the department in which the Coast Guard is operating shall appoint the initial voting members of the Council and call the first meeting of the Council.
							(d)Terms
 (1)Duration of the CouncilThe duration of the Council shall be throughout the lifetime of energy exploration, development, production, transportation, and facility removal activities in one or more of the Gulf Coast States, and throughout the lifetime of such activities in the Gulf of Mexico.
								(2)Terms of voting members
 (A)In generalThe voting members of the Council shall be appointed for a term of 3 years, except as provided in subparagraph (B).
 (B)Terms of initial appointeesThe terms of service of voting members initially appointed by the Secretary of the department in which the Coast Guard is operating shall be established by a drawing of lots, under which—
 (i)9 of the voting members shall serve for 3 years; (ii)9 of the voting members shall serve for 2 years; and
 (iii)7 of the voting members shall serve for 1 year. (e)Governance (1)In generalThe Council shall elect a chairperson, select staff, and make policies with regard to internal operating procedures.
 (2)Self-governingAfter the initial organizational meeting called by the Secretary of the department in which the Coast Guard is operating, the Council shall be self-governing and shall hold meetings thereafter at least once each year.
 (3)TransparencyThe Council shall— (A)conduct the operations of the Council in public, to the maximum extent practicable;
 (B)make all work product adopted by the Council available to the public; (C)hold at least 1 meeting each year that is open to the public, and for each such meeting provide notice to the public at least 30 days prior to such meeting; and
 (D)maintain a freely accessible website on which it shall make available to the public, at a minimum— (i)recommendations made by the Council, together with information as to whether or not the recommendations were adopted and, if not, an explanation of why they were not adopted;
 (ii)a description of matters currently under review by the Council, without disclosing any private, confidential, or privileged information consistent with applicable law;
 (iii)a statement of industry standards; and (iv)an interactive component through which the general public may submit questions and comments and report matters of interest.
 (4)Conflicts of interestAn individual selected as a voting member of the Council may not engage in any activity that may conflict with the execution of the functions or duties of the individual as a Council member.
								(f)Duties
 (1)In generalThe Council shall, with regard to the activities, operation, and maintenance of facilities and tank vessels in the Gulf Coast States and the Gulf of Mexico—
 (A)provide advice and recommendations to covered persons, relevant Federal agencies, and Gulf Coast States regarding applicable policies, permits, operations, and regulations;
 (B)monitor impacts on marine and coastal ecosystems; (C)monitor relevant oil spill prevention and response plans, including plans relating to blowout prevention and response; and
 (D)recommend standards and conditions for regulations intended to ensure safety of life and property and minimize negative impacts on marine and coastal ecosystems.
 (2)Geographic scopeThe Council shall carry out the duties described in paragraph (1) in a manner that, to the extent practicable, covers all activities, operation, and maintenance of facilities and tank vessels occurring in Gulf Coast States and the Gulf of Mexico.
 (g)EstoppelThe Council is not liable under Federal or State law for costs or damages resulting from the discharge of its duties. No advice given by a voting member of the Council, or by a program representative or agent, shall be grounds for estopping the interests represented by voting Council members from seeking damages or other appropriate relief.
 (h)Scientific workIn carrying out its duties, the Council— (1)may conduct applicable scientific research; and
 (2)shall review applicable scientific work undertaken by or on behalf of the energy industry, conservation organizations, or government agencies.
 (i)Standing committeesThe Council may create standing committees as necessary to carry out the duties described in subsection (f), including—
 (1)a scientific and technical committee; (2)an environmental monitoring committee;
 (3)an oil spill prevention and response committee; (4)an offshore monitoring committee to monitor activities in waters of the Gulf of Mexico that are more than 500 feet in depth; and
 (5)a coastal monitoring committee to monitor activities on the coast of the Gulf of Mexico and in waters of the Gulf of Mexico that are 500 feet or less in depth.
								(j)Agency cooperation
 (1)InformationThe Council may request directly from any Federal agency, and upon such request each Federal agency shall furnish to the Council to the extent authorized by law, information, suggestions, estimates, and statistics, for the purpose of fulfilling its duties under subsection (f).
								(2)Consultation
 (A)In generalNot later than 180 days after the date of enactment of the Marine Oil Spill Prevention Act, each Federal agency, with respect to all permits, site-specific regulations, and other matters governing the activities and actions within the purview of the Council, shall consult with the Council prior to taking substantive action with respect to such matters.
 (B)ReviewFederal agency consultations required by this paragraph shall be carried out in a manner that enables the Council to review the permit, site-specific regulation, or other matter at issue and make appropriate recommendations consistent with its duties.
 (C)EmergenciesNo consultation shall be required under this paragraph if an authorized representative of a Federal agency reasonably believes that an emergency exists requiring action without delay.
									(k)Recommendations of the Council
 (1)In generalAll recommendations of the Council shall be advisory only. (2)Response to recommendationsIf a covered person decides not to adopt, or decides to adopt with substantial modification, a recommendation of the Council, then the covered person shall provide to the Council, not later than 10 days after the date of such decision, written notice of the decision and a written explanation of the reason or reasons for the decision.
								(l)Location and compensation
 (1)LocationThe Council shall establish offices in one or more of the Gulf Coast States, as the Council determines to be necessary and appropriate to the execution of its duties.
 (2)CompensationA member of the Council may not be compensated for service on the Council, but shall be allowed travel expenses, including per diem, at a rate established by the Council, which may not exceed the rates authorized for employees of agencies under sections 5702 and 5703 of title 5, United States Code, except by express authorization of the Council in a case in which the rates are inadequate to reimburse a member not eligible for travel rates of the Federal Government.
								(m)Funding
 (1)RequirementApproval of the contingency plans required of covered persons under this Act shall be effective only so long as the Council is funded under paragraph (2).
 (2)Contributions by covered personsCovered persons shall provide, on an annual basis, an aggregate amount of not more than $10,000,000, as determined by the Secretary of the department in which the Coast Guard is operating, that shall provide for the establishment and ongoing operation of the Council, and shall be adjusted annually to reflect changes in the Consumer Price Index in the Gulf Coast States.
								(n)Independent audits; reports
 (1)Annual auditsThe Council shall commission an annual independent financial statement audit by an independent accounting firm and publish the results in a publicly available annual report.
 (2)Biennial Council reportNot later than 2 years after the date of establishment of the Council, and biennially thereafter, the Council shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the significant achievements of the Council with respect to its duties; (B)the unresolved problems or concerns with operations, activities, or plans;
 (C)the Council operations and expenditures, needs, issues, and recommendations; and (D)the annual independent audits required under paragraph (1).
 (3)GAO reportNot later than 3 years after the date of establishment of the Council, and thereafter as necessary, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report covering the operations and expenditures of the Council in carrying out this section, including any recommendations the Comptroller deems appropriate.
 (o)Suites barredNeither the Council nor any committee, program, association, or other organization created by or under the authority of this section may sue a public or private person or entity concerning any matter arising under this section other than the performance of a contract.
 (p)DefinitionsIn this section: (1)CouncilThe term Council means the Gulf Coast Regional Citizens’ Advisory Council established under subsection (a).
 (2)Covered personThe term covered person means an owner or operator of a facility, an owner or operator of a tank vessel, a lessee, or a permittee, as those terms are defined in this Act.
 (3)Federal agencyThe term Federal agency means any department, agency, or other instrumentality of the Federal Government, any independent agency or establishment of the Federal Government including any Government corporation, and the Government Publishing Office.
 (4)Gulf Coast StatesThe term Gulf Coast States means the States of Alabama, Florida, Louisiana, Mississippi, and Texas. (5)Gulf of MexicoThe term Gulf of Mexico means the territorial seas and exclusive economic zone of the United States in the Gulf of Mexico..
 (b)Conforming amendmentThe table of contents in section 2 of the Oil Pollution Act of 1990 (104 Stat. 484) is amended by adding at the end of the items relating to subtitle A of title IV the following:
					4119. Gulf of Mexico Regional Citizens' Advisory Council..
 107.Vessel as responsible partySection 1001(32)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(32)(A)) is amended by striking with a single hull after December 31, 2010. 108.Transportation and commerce aspects of outer continental shelf lands (a)EnforcementSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended—
 (1)in subsection (d)(1)— (A)by inserting , each marine casualty and accident that posed a serious threat to the safety of life and property at sea or to the marine environment, after fire; and
 (B)by inserting , as a condition of the leases or permits” after “any such investigation; (2)in subsection (d)(2), by inserting , as a condition of the leases or permits” after “any such investigation;
 (3)in subsection (e)— (A)by striking Secretary, or, in the case of occupational safety and health, and inserting Secretary or; and
 (B)by striking Coast Guard is operating, and inserting Coast Guard is operating; and (4)by adding at the end of the section the following:
						
							(g)Independent investigation of transportation accidents
 (1)In generalAt the request of the Secretary of the department in which the Coast Guard is operating or the Secretary, the National Transportation Safety Board may conduct an independent investigation of any accident, occurring in the outer Continental Shelf and involving activities under this Act, that does not otherwise fall within the definition of an accident or major marine casualty (as those terms are used in chapter 11 of title 49, United States Code).
 (2)Transportation accidentFor purposes of an investigation under this subsection, an accident that is the subject of a request under paragraph (1) shall be treated as a transportation accident (as that term is used in chapter 11 of title 49, United States Code).
								(h)Information on causes and corrective actions
 (1)In generalFor each accident investigated under this section, the Secretary of the department in which the Coast Guard is operating and the Secretary shall promptly make available to the public technical information about the causes of the accident and corrective actions taken.
 (2)Public databaseAll data and reports related to an accident described in paragraph (1) shall be maintained in a database that is freely available to the public.
								(i)Inspection fees
 (1)In generalTo the extent necessary to fund the carrying out of inspections and other duties under this Act of the Secretary of the department in which the Coast Guard is operating and the Secretary of Commerce, upon the request of the Secretary of the department in which the Coast Guard is operating and the Secretary of Commerce, the Secretary shall collect a non-refundable inspection fee, which shall be deposited in the Ocean Commerce, Transportation, and Navigation Enforcement Fund established under paragraph (3), from the designated operator for facilities subject to inspection under subsection (c).
 (2)EstablishmentThe Secretary shall establish, by rule, inspection fees— (A)at an aggregate level equal to the amount necessary to offset the annual expenses incurred by the Secretary of the Department in which the Coast Guard is operating and the Secretary of Commerce in carrying out inspections of outer Continental Shelf facilities (including mobile offshore drilling units), administering and enforcing safety and health regulations and requirements, providing comments to and consulting with the Secretary as required under this Act; and
 (B)which may vary based on differences in size and complexity among classes of facilities. (3)Ocean commerce, transportation, and navigation enforcement fundThere is established in the Treasury a fund, to be known as the Ocean Commerce, Transportation, and Navigation Enforcement Fund (referred to in this subsection as the Fund), into which shall be deposited amounts collected by the Secretary under paragraph (1) and which shall be available as provided under paragraph (4).
 (4)Availability of feesNotwithstanding section 3302 of title 31, United States Code, all amounts collected by the Secretary under this section—
 (A)shall be available for expenditure only for purposes of carrying out inspections of outer Continental Shelf facilities (including mobile offshore drilling units) and carrying out the other duties and responsibilities of the Secretary of the department in which the Coast Guard is operating and the Secretary of Commerce under this Act;
 (B)shall be available only to the extent provided for in advance in an appropriations Act; and (C)shall remain available until expended.
									(5)Annual reports
 (A)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2017, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and on Natural Resources of the House of Representatives a report on the operation of the Fund during the fiscal year.
 (B)ContentEach report shall include, for the fiscal year covered by the report, the following: (i)A statement of the amounts deposited into the Fund.
 (ii)A description of the expenditures made from the Fund for the fiscal year, including the purpose of the expenditures.
 (iii)Recommendations for additional authorities to fulfill the purpose of the Fund. (iv)A statement of the balance remaining in the Fund at the end of the fiscal year..
					
			II
			Improving marine oil spill preparedness
			201.Improvements to National Oceanic and Atmospheric Administration oil spill response, containment,
			 and prevention
				(a)Review of ability of National Oceanic and Atmospheric Administration To respond to oil spills
 (1)Comprehensive review requiredNot later than 1 year after the date of the enactment of this Act, the Under Secretary for Oceans and Atmosphere shall conduct a comprehensive review of the current capacity of the National Oceanic and Atmospheric Administration to respond to oil spills.
 (2)ElementsThe review under paragraph (1) shall include the following: (A)A comparison of oil spill modeling requirements with the state-of-the-art oil spill modeling with respect to near shore and offshore areas.
 (B)Development of recommendations on priorities for improving forecasting of oil spill, trajectories, and impacts.
 (C)An inventory of the products and tools of the National Oceanic and Atmospheric Administration that can aid in assessing the potential risk and impacts of oil spills. The products and tools may include environmental sensitivity index maps, the United States Integrated Ocean Observing System, research vessels, aviation-based sensors, satellites, and oil spill trajectory models.
 (D)An identification of the baseline oceanographic and climate data required to support state-of-the-art modeling.
 (E)An assessment of the ability of the National Oceanic and Atmospheric Administration to respond to the effects of an oil spill on its trust resources, including—
 (i)marine sanctuaries, monuments, and other protected areas; and (ii)marine mammals, fish, corals, sea turtles, and other protected species, and efforts to rehabilitate these species.
 (3)ReportUpon completion of the review, the Under Secretary shall submit to Congress a report on the review, including the findings and recommendations.
 (b)Oil spill trajectory modelingThe Under Secretary for Oceans and Atmosphere shall be responsible for developing and maintaining oil spill trajectory modeling capabilities for the United States, including taking such actions as may be required by subsections (c) through (f).
				(c)Environmental sensitivity index
 (1)UpdateBeginning not later than 180 days after the date of enactment of this Act, and not less frequently than once every 7 years thereafter, the Under Secretary for Oceans and Atmosphere shall update the environmental sensitivity index products of the National Oceanic and Atmospheric Administration for—
 (A)each coastal area of the United States;
 (B)each offshore area of the United States that is leased or under consideration for leasing for offshore energy production; and
 (C)each offshore area of the United States that is under consideration for maritime transportation.
 (2)Expanded coverageNot later than 270 days after the date of enactment of this Act, the Under Secretary for Oceans and Atmosphere, to the greatest extent practicable, shall create an environmental sensitivity index product for each area described in paragraph (1) for which the National Oceanic and Atmospheric Administration did not have an environmental sensitivity index product on the day before the date of enactment of this Act.
 (3)Environmental sensitivity index product definedIn this subsection, the term environmental sensitivity index product means a map or similar tool that is utilized to identify sensitive shoreline, coastal or offshore, resources prior to an oil spill event in order to set baseline priorities for protection and plan cleanup strategies, typically including information relating to shoreline type, biological resources, and human use resources.
 (d)Subsea hydrocarbon reviewNot later than 120 days after the date of enactment of this Act, the Under Secretary for Oceans and Atmosphere shall conduct a comprehensive review of the current state of the National Oceanic and Atmospheric Administration to monitor, map, and track subsea hydrocarbons, including a review of the effect of subsea hydrocarbons and dispersants at varying concentrations on living marine resources.
 (e)Initiative on oil spills from aging and abandoned oil infrastructureNot later than 270 days after the date of enactment of this Act, the Under Secretary for Oceans and Atmosphere shall establish an initiative—
 (1)to determine the significance, response, frequency, size, potential fate, and potential effects, including those on sensitive habitats, of oil spills resulting from aging and abandoned oil infrastructure; and
 (2)to formulate recommendations on how best to address the spills described in paragraph (1). (f)Inventory of offshore abandoned or sunken vesselsNot later than 270 days after the date of enactment of this Act, the Under Secretary for Oceans and Atmosphere shall—
 (1)develop an inventory of offshore abandoned or sunken vessels in the exclusive economic zone (as established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note)); and
 (2)identify priorities (based on amount of oil, feasibility of oil recovery, fate and effects of oil if released, and cost-benefit of preemptive action) for potential preemptive removal of oil or other actions that may be effective to mitigate the risk of oil spills from offshore abandoned or sunken vessels.
					
				202.
				Coast Guard response plan requirements
				
					(a)
					In general
 The Secretary of the department in which the Coast Guard is operating shall require all response plans approved by the Coast Guard under section 311(j) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)) to be updated not less than once every 5 years.
				
					(b)
					Best available technology
 Each response plan update under subsection (a) shall utilize the best commercially available technology and methods to contain and remove to the maximum extent practicable a worst case discharge (including a discharge resulting from fire or explosion), and to mitigate or prevent a substantial threat of such a discharge.
				
					(c)
					Technology standards
 (1)In generalThe Secretary of the department in which the Coast Guard is operating may establish requirements and guidance for utilizing the best commercially available technology and methods under subsection (b).
 (2)RequirementsThe best commercially available technology and methods shall be based on measurable standards and capabilities whenever practicable.
					
					(d)
					Resubmission
 Each update under subsection (a) shall be considered a significant change requiring it to be resubmitted for approval by the Coast Guard.
				
				203.
				Oil spill technology evaluation
				
					(a)
					In general
 The Secretary of the department in which the Coast Guard is operating shall establish a program for the formal evaluation and validation of oil pollution containment and removal methods and technologies.
				
					(b)
					Approvals
 (1)In generalThe program under subsection (a) shall include the establishment of a process for new methods and technologies—
 (A)to be submitted to and evaluated by the Secretary of the department in which the Coast Guard is operating; and
 (B)to gain validation for use in spill responses and inclusion in response plans under section 311(j) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)).
 (2)Performance capabilitiesFollowing each validation under paragraph (1)(B), the Secretary of the department in which the Coast Guard is operating shall consider whether the method or technology meets a performance capability warranting designation of a new standard for best available technology or methods.
					
					(c)
					Technology clearinghouse
 Each technology and method validated under subsection (b)(1)(B) shall be included in the comprehensive list of spill removal resources maintained by the Coast Guard through the National Response Unit.
				
					(d)
					Consultation
 The Secretary of the department in which the Coast Guard is operating shall consult with the Secretary of the Interior, the Under Secretary for Oceans and Atmosphere, the Administrator of the Environmental Protection Agency, the Secretary of Transportation, and the Secretary of Energy in carrying out this section.
				204.Safety management system requirements for mobile offshore drilling units
 (a)ApplicationSection 3202 of title 46, United States Code, is amended— (1)in subsection (a)(1)(B) by striking vessel, or self-propelled mobile offshore drilling unit; and and inserting vessel; and; and
 (2)by amending subsection (b) to read as follows:  (b)Other VesselsThis chapter applies to a vessel that—
 (1)is a passenger vessel or small passenger vessel and is transporting more passengers than a number prescribed by the Secretary based on the number of individuals on the vessel that could be killed or injured in a marine casualty; or
 (2)is a mobile offshore drilling unit.. (b)Safety management systemsSection 3203 of title 46, United States Code, is amended—
 (1)by redesignating subsection (b) as subsection (c); and (2)by inserting after subsection (a) the following:
						
 (b)Mobile offshore drilling unitsThe safety management system described in subsection (a) for a mobile offshore drilling unit operating in waters subject to the jurisdiction of the United States, including the exclusive economic zone (as established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note)), shall include processes, procedures, and policies related to the safe, environmentally sound operation and maintenance of all machinery and systems of the unit that are used for the commercial industrial functions and purposes of the unit..
					205.Gulf of Mexico long-term marine environmental monitoring and research program
				(a)Environmental monitoring and research program required
 (1)In generalAs soon as practicable after the date of enactment of this Act, and subject to the availability of appropriations or other sources of funding, the Secretary, acting through the Under Secretary for Oceans and Atmosphere, shall establish and carry out a long-term marine environmental monitoring and research program for the marine and coastal environment of the Gulf of Mexico to ensure that the Federal Government has independent, peer-reviewed scientific data and information to assess long-term direct and indirect impacts on trust resources located in the Gulf of Mexico and Southeast region resulting from the oil spill caused by the mobile offshore drilling unit Deepwater Horizon.
 (2)Period of programThe Secretary, acting through the Under Secretary for Oceans and Atmosphere, shall carry out the program under paragraph (1) during the 10-year period beginning on the date of commencement of the program. The Secretary may extend the period if the Secretary determines that additional monitoring and research is warranted.
 (b)Scope of programThe program under subsection (a) shall include the following: (1)Monitoring and research of the physical, chemical, and biological characteristics of the affected marine, coastal, and estuarine regions of the Gulf of Mexico and other regions of the exclusive economic zone (as established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note)) and adjacent regions affected by the oil spill caused by the mobile offshore drilling unit Deepwater Horizon.
 (2)The fate, transport, and persistence of oil released during the spill and spatial distribution throughout the water column, including in-situ burn residues.
 (3)The fate, transport, and persistence of chemical dispersants applied in-situ or on surface waters. (4)Identification of lethal and sub-lethal impacts to shellfish, fish, and wildlife resources that utilize habitats located within the affected region.
 (5)Impacts to regional, State, and local economies that depend on the natural resources of the affected region, including commercial and recreational fisheries, tourism, and other wildlife-dependent recreation.
 (6)Such other elements that the Secretary considers necessary to ensure a comprehensive marine research and monitoring program to comprehend the implications to trust resources caused by the oil spill from the mobile offshore drilling unit Deepwater Horizon.
 (c)Cooperation and consultationIn developing the research and monitoring program under subsection (a), the Secretary, acting through the Under Secretary for Oceans and Atmosphere, shall—
 (1)coordinate with the United States Geological Survey; and (2)consult with—
 (A)the National Ocean Research Leadership Council established under section 7902 of title 10, United States Code;
 (B)such representatives from the Gulf coast States and affected countries as the Secretary considers appropriate;
 (C)such academic institutions and other research organizations as the Secretary considers appropriate; and
 (D)such other experts with expertise in long-term environmental monitoring and research of the marine environment as the Secretary considers appropriate.
 (d)Availability of dataUpon the review by and approval of the Attorney General regarding impacts on legal claims or litigation involving the United States, data and information generated through the program established under subsection (a) shall be managed and archived to ensure that it is accessible and available to the general public for their use and information.
 (e)ReportNot later than 1 year after the date of the commencement of the program under subsection (a), and biennially thereafter, the Secretary shall submit to Congress a comprehensive report—
 (1)summarizing the activities and findings of the program; and (2)detailing areas and issues requiring future monitoring and research.
 (f)DefinitionsIn this section: (1)Gulf coast StateThe term Gulf coast State means each of the States of Texas, Louisiana, Mississippi, Alabama, and Florida.
 (2)SecretaryThe term Secretary means the Secretary of Commerce. (3)Trust resourcesThe term trust resources means the living and non-living natural resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the United States, any State, federally recognized Indian tribe, or a local government.
					206.Use of oil spill liability trust fund for expenses of National Oceanic and Atmospheric
 AdministrationSection 1012(a)(5)(B) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)(B)) is amended by striking $15,000,000 and inserting $25,000,000.
			207.Notice to States of bulk oil transfers
 (a)In generalA State may require, by law, a person to provide notice of 24 hours or more to the State and to the Coast Guard prior to transferring oil in bulk as cargo in an amount equivalent to 250 barrels or more to, from, or within a vessel in State waters.
 (b)Coast Guard assistanceThe Commandant of the Coast Guard may assist a State in developing appropriate methodologies for joint Federal and State notification of an oil transfer described in subsection (a) to minimize any potential burden to vessels.
 208.Coast Guard research and developmentSection 1012(a)(5)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended— (1)by striking $25,000,000 and inserting $50,000,000; and
 (2)by striking the semicolon at the end and inserting , of which amount not less than 40 percent shall be used to conduct research, development, and evaluation of oil spill response and removal technologies and methods;.
				
			III
			Improving marine oil spill response capabilities
			301.Prompt publication of oil spill information
 (a)In generalIn any response to an oil spill in which the Commandant of the Coast Guard serves as the Federal On-Scene Coordinator leading a Unified Command, the Commandant shall publish, on a publicly accessible website, all written Incident Action Plans prepared and approved as a part of the response to such oil spill.
 (b)Timeliness and durationThe Commandant shall— (1)publish each Incident Action Plan under subsection (a) promptly after such plan is approved for implementation by the Unified Command, and in no event later than 12 hours into the operational period for which such plan is prepared; and
 (2)ensure that such plan remains up-to-date and publicly accessible by website for the duration of the response to an oil spill.
 (c)Redaction of personal informationThe Commandant may redact information from an Incident Action Plan published under subsection (a) to the extent necessary to comply with applicable privacy laws and other requirements regarding personal information.
				
				302.
				Coordination of Federal, State, and local activities with respect to oil spill surveys
				
					(a)
					Development of national protocols for oil spill surveys
 Not later than 270 days after the date of enactment of this Act, the Under Secretary for Oceans and Atmosphere, in coordination with the Secretary of Homeland Security, the Administrator of the Environmental Protection Agency, and the heads of such departments and agencies of State governments as the Under Secretary considers appropriate, shall develop standard national protocols for oil spill response and clean up assessments to promote consistent procedures for collecting shoreline characterization data and to ensure that the format and resolution of such data are consistent with the needs of coastal States. Such protocols shall encourage, to the extent practicable, the use of electronic methods of data collection.
				
					(b)
					Guidance and tools for application of national protocols for oil spill surveys
 The Under Secretary for Oceans and Atmosphere shall develop guidance and tools for oil spill responders and offer instructional courses to ensure that the standard national protocols developed under subsection (a) are used during oil spill responses in the waters subject to the jurisdiction of the United States, including the exclusive economic zone (as established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note)).
				
